DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 2-3, filed 1/18/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-5 and 7-12 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed zinc-air battery, circuit comprising the same, and method comprising the circuit are novel over the closest prior art – Chervin (“CAD/CAM-designed 3D-printed electroanalytical cell for the evaluation of nanostructured gas-diffusion electrodes” — see IDS) in view of Rolison (US 2016/0093890 A1 — see IDS) and Rolison II (“Electrically conductive oxide aerogels: new materials in electrochemistry”).
Regarding Claim 1, the cited prior art of record disclose a zinc-air battery including all claimed features except “wherein the MnOx is an aerogel.  In particular, Chervin specifically discloses that the MnOx is a xerogel.  Rolison II teaches that cryptomelane-type MnOx aerogel-based electrodes exhibit a rapid voltammetric cycling and a high rate metal ion capacity for conductive oxide aerogel exceeding that of the corresponding xerogel [Rolison II – pp. 963,971].  However, Rolison II discloses such electrodes including cryptomelane-type MnOx aerogel as suitable specifically for lithium-ion batteries and particularly teaches employing V2O5 aerogels for hosting polyvalent cations (i.e., Zn2+) [Rolison II – pp. 970].  Therefore, there is no motivation to modify the electrode including xerogel MnOx of Chervin to include an aerogel MnOx.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724